Pee Curiam.
The agreed state of facts show that the plaintiff below was a depositor of the defendant bank. It made out a check payable to Gordon Yarn Company, of the city of Yew York, for the sum of $450, and after having had the cheek certified by the defendant bank delivered it to the Gordon Yarn ilom*2pany, who endorsed it and deposited it, and it was sent through éxchanges to the defendant bank for payment, and was there paid. Prior to the payment of the cheek by the bank it had been duly notified by the plaintiff, the maker of the check, not to pay the check; but the bank refused to heed the notice.
We think the facts of this ease fall within the control of Times Square Auto Co. v. Rutherford National Bank, 77 N. J. L. 649, where it was held that when a check of a depositor is certified at the request of the maker he is not discharged thereby and may stop payment and the bank' must give heed to such notice, for in such a circumstance both the drawer of the check and the bank are entitled to set up that the check was procured by fraud. To the same effect is Watson v. Merchants’ and Manufacturers’ Bank, 1 N. J. Adv. Rep. (No. 5) 104.
. The contention on behalf of appéllant that the check being negotiated by delivery in New York the transaction is controlled by the law of the State of New York, which prevents the drawer of a certified check from stopping payment after delivery cannot be 'raised on this appeal.
We are not called upon to consider this contention, because there is nothing in the agreed state of the case which presents the question raised upon this appeal, for the first time, and it nowhere appears on the record what the New York law on the subject is; nor was there any proof on the subject whatever.
Judgment is affirmed, with costs.